              Case 2:20-cv-00018-BAT Document 15 Filed 06/01/20 Page 1 of 10



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     TORENA O. ,
 8
                               Plaintiff,                  CASE NO. C20-18-BAT
 9
            v.                                             ORDER AFFIRMING THE
10                                                         COMMISSIONER’S DECISION
     COMMISSIONER OF SOCIAL SECURITY,
11
                               Defendant.
12

13          Plaintiff seeks review of the denial of her application for Disability Insurance Benefits.

14   She contends the ALJ erroneously (1) found her conditions do not meet or equal a listing at step

15   three, (2) discounted her testimony, (3) discounted her husband’s lay statement, and (4) failed to

16   address a treating counselor’s opinion. 1 Dkt. 12 at 1. As discussed below, the Court AFFIRMS

17   the Commissioner’s final decision and DISMISSES the case with prejudice.

18                                           BACKGROUND

19          Plaintiff is currently 62 years old, has a master’s degree, and previously worked as a

20   mental health therapist. Tr. 43, 252. In September 2016, she applied for benefits, alleging

21

22
     1
       Plaintiff also contends the ALJ erred at steps four and five. Because the Court finds the ALJ did
23
     not err in evaluating the evidence upon which the contention relies, the contention necessarily
     fails and need not be addressed separately. Dkt. 12 at 16-17.


     ORDER AFFIRMING THE COMMISSIONER’S DECISION - 1
                 Case 2:20-cv-00018-BAT Document 15 Filed 06/01/20 Page 2 of 10



 1   disability as of January 1, 2011. 2 Tr. 186-92. Her application was denied initially and on

 2   reconsideration. Tr. 114-20, 122-27. The ALJ conducted a hearing in December 2018 (Tr. 34-

 3   84), and subsequently found Plaintiff not disabled. Tr. 15-28. As the Appeals Council denied

 4   Plaintiff’s request for review, the ALJ’s decision is the Commissioner’s final decision. Tr. 1-6.

 5                                          THE ALJ’S DECISION

 6             Utilizing the five-step disability evaluation process, 3 the ALJ found:

 7             Step one: Plaintiff had not engaged in substantial gainful activity since the amended
               alleged onset date.
 8
               Step two: Plaintiff’s asthma, thyroid disorder, and fibromyalgia are severe impairments.
 9
               Step three: These impairments did not meet or equal the requirements of a listed
10             impairment. 4

11             Residual Functional Capacity (“RFC”): Plaintiff can perform light work with
               additional limitations: she cannot work at unprotected heights or in proximity to hazards,
12             such as heavy machinery with dangerous moving parts. She can frequently climb, stoop,
               kneel, crouch, and crawl. She cannot have concentrated exposure to respiratory irritants.
13             She can meet ordinary and reasonable employer expectations regarding attendance,
               production, and workplace behavior, and can persist, focus, concentrate, and maintain
14             adequate pace in two-hour increments.

15             Step four: Plaintiff could perform her past work: a composite job as a probation officer
               and marriage and family counselor.
16
               Step five: In the alternative, there are other jobs that exist in significant numbers in the
17             national economy that Plaintiff can perform as well.

18   Tr. 15-28.

19   //

20   //

21   //

22   2
          Plaintiff subsequently amended her alleged onset date to October 10, 2012. Tr. 38-39.
23   3
          20 C.F.R. §§ 404.1520, 416.920.
     4
          20 C.F.R. Part 404, Subpart P, Appendix 1.


     ORDER AFFIRMING THE COMMISSIONER’S DECISION - 2
              Case 2:20-cv-00018-BAT Document 15 Filed 06/01/20 Page 3 of 10



 1
                                                DISCUSSION
 2
     A.      Step Three
 3
             Plaintiff contends the ALJ erred in failing to consider at step three whether her
 4
     fibromyalgia meets or equals Listing 1.02(A) or 14.09(D). The ALJ found Plaintiff does not
 5
     meet or equal Listing 14.09(A)-(D), but did not address Listing 1.02A. Tr. 20. The Court finds
 6
     Plaintiff has not established error in the ALJ’s step-three findings, for the following reasons.
 7
             1.      Legal standards
 8
             Plaintiff bears the burden of proof at step three. Bowen v. Yuckert, 482 U.S. 137, 146 n.5
 9
     (1987). A mere diagnosis does not suffice to establish disability. Key v. Heckler, 754 F.2d 1545,
10
     1549-50 (9th Cir. 1985). “‘[An impairment] must also have the findings shown in the Listing of
11
     that impairment.’” Id. at 1549-50 (quoting § 404.1525(d); emphasis added in Key). To meet a
12
     listing, an impairment “must meet all of the specified medical criteria.” Sullivan v. Zebley, 493
13
     U.S. 521, 530 (1990) (emphasis in original). “To equal a listed impairment, a claimant must
14
     establish symptoms, signs and laboratory findings ‘at least equal in severity and duration’ to the
15
     characteristics of a relevant listed impairment[.]” Tackett v. Apfel, 180 F.3d 1094, 1099 (9th Cir.
16
     1999); § 416.926 (a). See also Sullivan, 493 U.S. at 531(to establish equivalency, claimant “must
17
     present medical findings equal in severity to all the criteria” for the listing).
18
             The equivalence finding must be based on medical evidence. Lewis v. Apfel, 236 F.3d 503,
19
     514 (9th Cir. 2001). A showing that the “overall functional impact” of the claimant’s impairment
20
     is as severe as a listed impairment does not suffice to establish equivalence. Kennedy v. Colvin,
21
     738 F.3d 1172, 1176 (9th Cir. 2013) (citing Sullivan, 493 U.S. at 531). “The reason for this is
22
     clear. Listed impairments are purposefully set at a high level of severity because ‘the listings were
23




     ORDER AFFIRMING THE COMMISSIONER’S DECISION - 3
              Case 2:20-cv-00018-BAT Document 15 Filed 06/01/20 Page 4 of 10



 1   designed to operate as a presumption of disability that makes further inquiry unnecessary.’” Id.

 2   (quoting Sullivan, 493 U.S. at 532).

 3          2.      Listing 1.02(A)

 4          One of the requirements of Listing 1.02(A) (pertaining to major dysfunction of a joint) is

 5   the deformity must cause the inability to ambulate effectively. See 20 C.F.R. Pt. 404, Subpt. P,

 6   App. 1, § 1.02(A). The ALJ found Plaintiff had not shown that she cannot ambulate effectively,

 7   as defined in the regulations, and Plaintiff has not pointed to evidence that contradicts this

 8   finding. Tr. 20. Because Plaintiff has not shown she met or medically equaled all of the

 9   requirements of Listing 1.02(A), she has not shown harmful error in the ALJ’s failure to address

10   whether she met or equaled that listing. See Mannion v. Comm’r of Social Sec. Admin., 2017

11   WL 5598810 at *4 (D. Or. Nov. 21, 2017) (“Absent identification of some medical evidence by

12   Plaintiff that he satisfies all the listing criteria—including the durational requirement—the ALJ’s

13   failure to discuss it is harmless error at best.”); Browning v. Astrue, 2010 WL 1511667, at *6 (D.

14   Ariz. Apr. 15, 2010) (“. . . [E]ven if the ALJ’s discussion at step three was insufficient as it

15   relates to either the heart or spinal impairments, this error was harmless because . . . the record is

16   devoid of evidence establishing that [the claimant’s] impairments met or equaled any listed

17   impairment, and [the claimant] points the Court to none.”).

18          3.      Listing 14.09(D)

19          Plaintiff argues her fibromyalgia meets or equals Listing 14.09(D), contrary to the ALJ’s

20   finding. See Tr. 20. As with Listing 1.02(A), discussed above, Plaintiff fails to establish error

21   because she has not established she meets or equals all of the requirements of Listing 14.09(D).

22   Specifically, she has not shown she has a marked limitation in one of the following functional

23   areas: activities of daily living, maintaining social functioning, or completing tasks in a timely




     ORDER AFFIRMING THE COMMISSIONER’S DECISION - 4
              Case 2:20-cv-00018-BAT Document 15 Filed 06/01/20 Page 5 of 10



 1   manner due to deficiencies in concentration, persistence, or pace. See 20 C.F.R. Pt. 404, Subpt.

 2   P, App. 1, § 14.09(D). The ALJ specifically found Plaintiff had no limitation in social

 3   interaction and only a mild limitation as to concentration, persistence, or pace (Tr. 18), and listed

 4   a wide variety of the activities Plaintiff engaged in (Tr. 19). Plaintiff’s opening brief does not

 5   point to any particular evidence showing she has a marked limitation in any of the functional

 6   areas; her reply brief points only to her own subjective hearing testimony, which the ALJ

 7   properly discounted (as explained infra). Thus, Plaintiff has failed to meet her burden to show

 8   harmful error in the ALJ’s finding that she does not meet or equal Listing 14.09(D).

 9          Plaintiff also argues the ALJ erred in failing to comply with Social Security Ruling

10   (“SSR”) 12-2p, but fails to explain how the ALJ’s decision is inconsistent with the procedure set

11   out in this ruling for evaluating fibromyalgia. See SSR 12-2p, 2012 WL 3104869 (Jul. 25,

12   2012). Plaintiff also contends the ALJ erred in failing to call a medical expert to further develop

13   the record regarding whether her conditions met or medically equaled a listing (Dkt. 12 at 6

14   (citing SSR 17-2p)), but has not shown that this action was required under SSR 17-2p or any

15   other authority under the circumstances of this case. Accordingly, the Court finds Plaintiff has

16   not met her burden to show harmful legal error at step three.

17   B.     Plaintiff’s Testimony and Lay Testimony

18          The ALJ discounted Plaintiff’s testimony because (1) the objective medical evidence

19   shows her conditions are less functionally limiting than she alleges; and (2) Plaintiff’s activities,

20   particularly her work and work-like activities, demonstrate her conditions are not as limiting as

21   she alleged. Tr. 21-25. The ALJ referenced these same reasons to discount Plaintiff’s husband’s

22   statements, because Plaintiff’s husband described the same limitations Plaintiff described. Tr.

23   26. Plaintiff contends these reasons are not clear and convincing, as required in the Ninth Circuit




     ORDER AFFIRMING THE COMMISSIONER’S DECISION - 5
                 Case 2:20-cv-00018-BAT Document 15 Filed 06/01/20 Page 6 of 10



 1   for discounting a claimant’s testimony, and also are not germane reasons necessary in the Ninth

 2   Circuit for discounting a lay statement. See Burrell v. Colvin, 775 F.3d 1133, 1136-37 (9th Cir.

 3   2014) (addressing the clear and convincing standard); Dodrill v. Shalala, 12 F.3d 915, 919 (9th

 4   Cir. 1993) (addressing the germane standard). The Court will address each of the ALJ’s reasons

 5   in turn.

 6              1.     Objective medical evidence

 7              Plaintiff argues the ALJ erred in pointing to normal objective findings as inconsistent

 8   with her allegations, because fibromyalgia does not necessarily cause abnormal objective

 9   findings. Dkt. 12 at 14. But the ALJ did not point merely to the lack of damage to Plaintiff’s

10   joints, muscles, or other tissues; the ALJ instead focused on the normal objective findings

11   pertaining to Plaintiff’s functionality, such as Plaintiff’s normal gait, range of motion, motor

12   strength, muscle bulk, and reflexes, and lack of evidence of swelling, tenderness, or deformity.

13   Tr. 22. The ALJ reasonably contrasted those normal findings with Plaintiff’s report of severe

14   restrictions with lifting, standing, walking, and sitting. Id. Plaintiff fails to show the ALJ erred

15   in finding Plaintiff’s allegations to be inconsistent with the evidence of her normal functioning,

16   or in discounting her allegations on that basis. See Carmickle v. Comm’r of Social Sec. Admin.,

17   533 F.3d 1155, 1161 (9th Cir. 2008) (“Contradiction with the medical record is a sufficient basis

18   for rejecting the claimant’s subjective testimony.”).

19              2.     Activities

20              The ALJ detailed Plaintiff’s household, work and work-like activity, and travel activities

21   that she found to be inconsistent with the limitations alleged by Plaintiff. Tr. 23-25. An ALJ

22   may rely on a claimant’s activities that contradict the claimant’s allegations as a reason to

23   discount the claimant’s subjective complaints. See Orn v. Astrue, 495 F.3d 625, 639 (9th Cir.




     ORDER AFFIRMING THE COMMISSIONER’S DECISION - 6
              Case 2:20-cv-00018-BAT Document 15 Filed 06/01/20 Page 7 of 10



 1   2007). Plaintiff argues the ALJ erred in finding that certain activities contradicted her

 2   allegations, questioning the accuracy of certain parts of the ALJ’s findings.

 3           Specifically, Plaintiff argues although the ALJ found she had no problems with personal

 4   care, she did report needing her husband’s help in getting to the toilet during bouts of severe

 5   pain. Dkt. 12 at 16 (citing Tr. 688). Indeed, Plaintiff did report occasional problems getting to

 6   the toilet in the reports cited by the ALJ for the proposition that Plaintiff had no problems with

 7   personal care. See Tr. 266, 301. Even if the ALJ erred in failing to acknowledge this limitation

 8   in her discussion of Plaintiff’s home activities, the ALJ cited many other home activities that

 9   Plaintiff reported an ability to complete, such as driving, caring for her dog, preparing simple

10   meals, doing laundry, washing dishes, vacuuming, cleaning the house, managing finances,

11   shopping for groceries, reading and writing, watching television, and working on the computer.

12   Tr. 24. Plaintiff’s ability to participate in these activities contradicts Plaintiff’s alleged inability

13   to move and inability to stay focused/attentive. See Tr. 21.

14           Plainitff also argues although the ALJ pointed to Plaintiff’s reports of an ability to dance

15   and hike, she testified she engaged in these activities on a very limited basis. Dkt. 12 at 16.

16   Plaintiff did not tell her providers she was as limited as she described at the hearing, however:

17   instead, she described her hiking and yoga activities as evidence of improvement (Tr. 767), and a

18   provider described Plaintiff as able to engage in “moderate activities” such as dancing (Tr. 788).

19   Even after her knee pain began to interfere with hiking, she reported an ability to walk one mile

20   on a flat surface, and her provider described her as “quite high functioning.” Tr. 797-98.

21   Plaintiff has not shown the ALJ misrepresented or misconstrued the record in this respect.

22           Plaintiff also argues although she did work and volunteer during the adjudicated period,

23   those activities were limited by her absenteeism when bedridden with flares of fibromyalgia as




     ORDER AFFIRMING THE COMMISSIONER’S DECISION - 7
                Case 2:20-cv-00018-BAT Document 15 Filed 06/01/20 Page 8 of 10



 1   well as when she made mistakes due to “fibro fog.” Dkt. 12 at 16. The ALJ acknowledged

 2   Plaintiff described having problems completing her work as a therapist, but also noted Plaintiff

 3   was not terminated from her job, which the ALJ interpreted to mean Plaintiff’s problems “could

 4   not have been too noticeable.” Tr. 24. This is a reasonable interpretation of the fact that Plaintiff

 5   quit her job on her own, rather than being terminated for performance problems. Certainly their

 6   might be more than one reasonable interpretation of Plaintiff’s work and termination but as the

 7   Court cannot say the ALJ’s interpretation is unreasonable, the Court must affirm the ALJ.

 8             Plaintiff next points to her hearing testimony that her children came over once a week to

 9   help her perform chores at home. See Tr. 71. In other places in the record, however, Plaintiff

10   reported being able to complete many household chores on her own. See, e.g., Tr. 302, 688.

11   Thus, substantial evidence supports the ALJ’s finding that Plaintiff can complete many

12   household activities, and Plaintiff has not identified error in the ALJ’s decision in this respect.

13   Tr. 24.

14             Lastly, Plaintiff argues the ALJ failed to explain why her ability to perform stretching

15   exercises or travel for leisure contradict her allegation of disabling limitations. Dkt. 12 at 16.

16   This argument is not entirely clear as to “stretching exercises”: if Plaintiff is referring here to

17   yoga, the ALJ noted Plaintiff reported an ability to practice yoga during the adjudicated period.

18   Tr. 23-24. The practice of yoga is inconsistent to some degree with an allegation of an inability

19   to move due to fibromyalgia pain. See Tr. 21. Furthermore, the ALJ explicitly contrasted

20   Plaintiff’s travel to Mexico, Hawaii, Costa Rica, Croatia and England 5 with her alleged

21   limitations, noting that air travel and vacationing necessarily involved more sitting, standing, and

22

23   5
      Plaintiff testified at the hearing that she ultimately decided not to go on the trip to Croatia and
     England, but confirmed that she did travel to the other locations. Tr. 45, 47-50.


     ORDER AFFIRMING THE COMMISSIONER’S DECISION - 8
              Case 2:20-cv-00018-BAT Document 15 Filed 06/01/20 Page 9 of 10



 1   walking than Plaintiff described herself as able to do. Tr. 25. The ALJ did not err in finding

 2   Plaintiff’s travel activities to be inconsistent with her allegations of disabling limitations.

 3           As the ALJ cited both inconsistent objective findings, as well as inconsistent activities,

 4   both of which are clear and convincing reasons to discount Plaintiff’s subjective allegations, the

 5   Court affirms the ALJ’s assessment of Plaintiff’s testimony. The ALJ referred to these same

 6   reasons to discount Plaintiff’s husband’s similar statements (Tr. 208-15). Tr. 26. Because

 7   Plaintiff’s husband’s statements describe similar limitations to those described by Plaintiff, and

 8   the ALJ provided valid reasons to discount Plaintiff’s statements, it follows that the ALJ

 9   properly discounted Plaintiff’s husband’s similar statements. See Valentine v. Comm’r of Social

10   Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009) (because “the ALJ provided clear and convincing

11   reasons for rejecting [the claimant’s] own subjective complaints, and because [the lay witness’s]

12   testimony was similar to such complaints, it follows that the ALJ also gave germane reasons for

13   rejecting [the lay witness’s] testimony”).

14   C.      Unaddressed Hypnotherapist Opinion

15           Plaintiff’s treating hypnotherapist, Daniel Franklin Cummings, MA, LHMC, NCC, wrote

16   a narrative letter in October 2018 describing Plaintiff’s treatment for post-traumatic stress

17   disorder (“PTSD”) from October 2017 through April 2018. Tr. 860. He opined Plaintiff’s PTSD

18   exacerbates her fibromyalgia pain and that her pain “tends to be disabling.” Id. Mr. Cummings

19   opined it “would be very difficult for [Plaintiff] to reliably and safely hold a job.” Id.

20           The ALJ did not address Mr. Cummings’ opinion in the decision. Any error in the ALJ’s

21   failure to discuss this opinion is harmless because Mr. Cummings’ opinion is based on six

22   months of counseling, which does not meet the twelve-month durational requirement, and

23




     ORDER AFFIRMING THE COMMISSIONER’S DECISION - 9
             Case 2:20-cv-00018-BAT Document 15 Filed 06/01/20 Page 10 of 10



 1   because Mr. Cummings is not an acceptable medical source qualified to diagnose impairments.

 2   See 20 C.F.R. § 404.1521.

 3          Moreover, Mr. Cummings’ opinion does not describe any particular functional

 4   limitations. It does describe the existence of Plaintiff’s pain, but the ALJ’s decision addressed

 5   why the ALJ found Plaintiff retained the ability to perform work despite her pain. Tr. 21-26.

 6   Thus, no prejudice results from the ALJ’s failure to address Mr. Cummings’ opinion because it

 7   would not have altered the ALJ’s ultimate determination. See Molina v. Astrue, 674 F.3d 1104,

 8   1115 (9th Cir. 2012) (ALJ’s error may be deemed harmless where it is “‘inconsequential to the

 9   ultimate nondisability determination’”; the court looks to “the record as a whole to determine

10   whether the error alters the outcome of the case” (cited sources omitted)).

11                                            CONCLUSION

12          For the foregoing reasons, the Commissioner’s decision is AFFIRMED and this case is

13   DISMISSED with prejudice.

14          DATED this 1st day of June, 2020.

15

16                                                                A
                                                          BRIAN A. TSUCHIDA
17                                                        Chief United States Magistrate Judge

18

19

20

21

22

23




     ORDER AFFIRMING THE COMMISSIONER’S DECISION - 10
